73 So. 3d 361 (2011)
Thomas ADAMS, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D10-793.
District Court of Appeal of Florida, Third District.
November 2, 2011.
*362 Carlos J. Martinez, Public Defender, and Amy Weber, Assistant Public Defender, for appellant.
Pamela Jo Bondi, Attorney General, and Lunar Claire Alvey, Assistant Attorney General, for appellee.
Before SHEPHERD, EMAS, and FERNANDEZ, JJ.
Prior report: 2009 WL 6726103; 2010 WL 3075122.
PER CURIAM.
Affirmed. See Fowler v. State, 255 So. 2d 513, 515 (Fla.1971) ("We concur that where the parties and the judge agree, the trial [c]ourt may decide the issue of competency on the basis of the written reports alone.").